UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1052


BENJAMIN G. HINES, JR.,

                Plaintiff - Appellee,

           v.

TRIAD MARINE CENTER, INCORPORATED, d/b/a Boats Unlimited NC;
JOHN BANISTER HYDE,

                Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (4:09-cv-00003-BR)


Argued:   May 15, 2012                     Decided:   July 9, 2012


Before DAVIS and KEENAN, Circuit Judges, and James R. Spencer,
United States District Judge for the Eastern District of
Virginia, sitting by designation.


Affirmed by unpublished opinion.        Judge Keenan wrote     the
opinion, in which Judge Davis and Judge Spencer joined.


ARGUED: Burley B. Mitchell, Jr., WOMBLE CARLYLE SANDRIDGE &
RICE, PLLC, Raleigh, North Carolina; Julius Holman Hines, WOMBLE
CARLYLE SANDRIDGE & RICE, PLLC, Charleston, South Carolina, for
Appellants. Stevenson Lee Weeks, Sr., WHEATLY, WHEATLY, WEEKS &
LUPTON, PA, Beaufort, North Carolina; Charles R. Hardee, HARDEE
& HARDEE, Greenville, North Carolina, for Appellee.    ON BRIEF:
Mary C. Adams, James R. Morgan, Jr., WOMBLE CARLYLE SANDRIDGE &
RICE, PLLC, Winston-Salem, North Carolina; John T. Pion, L.
Lawson Johnston, PION, JOHNSTON, NERONE, GIRMAN,       CLEMENTS   &
SMITH, PC, Pittsburgh, Pennsylvania, for Appellants.


Unpublished opinions are not binding precedent in this circuit.




                                2
BARBARA MILANO KEENAN, Circuit Judge:

       In this maritime personal injury case, Triad Marine Center,

Inc.    (Triad   Marine),         and    its    employee,       John    Banister       Hyde

(collectively, the defendants) appeal from the district court’s

judgment    awarding       more    than    $10    million       in     damages    to    Dr.

Benjamin G. Hines, Jr.            The district court’s judgment was based

on injuries Hines suffered during a sea trial of a boat offered

for sale by Triad Marine.               The defendants assert that the court

committed    clear    error       in    concluding       that    they    breached       the

standard of care, and in determining damages based in part on

the    court’s   finding     that       Hines   no   longer     can     engage    in    any

gainful     employment.           The    defendants      also    argue     that    their

substantial rights were affected by the exclusion of evidence

regarding Hines’ disability insurance income, and that the court

abused its discretion by applying the North Carolina statutory

interest rate in the calculation of prejudgment interest.                                We

disagree, and hold that the district court neither committed

clear error nor abused its discretion.                    Accordingly, we affirm

the district court’s judgment.



                                           I.

       On   March    20,     2006,       Hines,      a   urologist        who    owns     a

condominium in Beaufort, North Carolina, was shopping for a boat



                                            3
in New Bern, North Carolina. 1              Hines and his wife owned a small

flat-bottomed skiff, but they were looking for a larger boat

that would provide a more comfortable ride and would minimize

the     “splash”     they      experienced      during    their   boat     outings.

Accordingly, Hines visited Triad Marine and spoke with one of

its employees, Hyde.            Based on Hines’ description of his needs,

Hyde recommended that Hines consider purchasing a Triton model

2286.        Hines requested a sea trial of the vessel, and Hyde

agreed to bring the boat to Beaufort the following day.

       Later that night, the National Weather Service issued a

small craft advisory for the area, including Beaufort, effective

from       5:00   a.m.    on   March   21    through     the   afternoon    of   the

following day. 2         Nevertheless, Hyde brought the boat to Beaufort,

where Hines and his friend, Neil Wagoner, who previously had

purchased a boat from Triad Marine, boarded the Triton.                          From

Beaufort, Hines drove the boat in a southeast direction toward

Shackleford Banks.             On the inland side of Shackleford Banks,
       1
       We describe the facts in this case in the light most
favorable to Dr. Hines, the prevailing party in the district
court.   See F.C. Wheat Mar. Corp. v. United States, 663 F.3d
714, 723 (4th Cir. 2011) (applying standard in admiralty case).
       2
       On the east coast of the United States, from Maine to
South Carolina, the National Weather Service issues a small
craft advisory when sustained winds or frequent gusts are
expected to range between 25 and 33 knots, or waves are expected
between five and seven feet or greater.




                                            4
where the waves were only about one foot high, Hines brought the

boat to “planing speed.” 3

      In order to achieve planing speed, Hines found that he had

to attain speeds of about 20 miles per hour.                          Further, after

reaching    this     speed,       he     observed       that     the    boat       began

“porpoising,” that is, the bow of the boat repeatedly dipped and

rose during travel.          When he had encountered porpoising during a

sea trial in the past, Hines relinquished control of the boat to

the   salesman     who     had   accompanied     him.         Accordingly,     in   the

present    sea    trial,    after   experiencing        the    boat    move   in    this

manner, Hines asked Hyde to demonstrate the proper way to handle

the boat.

      As Hyde assumed the boat’s controls, Hines moved aside,

holding    onto    the    “T-top”      frame   that   surrounded       the    vessel’s

center console.          With his left hand grasping the handle of the

frame’s vertical support, and his right hand holding onto the

top of the frame, Hines was able to observe Hyde operating the

boat.     Once in control of the vessel, Hyde again brought the

boat to planing speed.

      The return trip took the party north of Beaufort Inlet.                        At

this time, four-foot waves from the ocean were moving through


      3
       Planing speed is the velocity at which an accelerating
ship’s hull rises to the top of the water’s surface.



                                           5
the inlet, and wind was blowing from the north at a speed of

between   20     and    25     miles    per       hour.           Without       providing       any

warning, Hyde turned the boat directly into the oncoming waves

passing through the inlet.              Hyde then accelerated in a southerly

direction,     and     struck     an     oncoming            wave    “head-on”          that    was

between five and six feet in height.

     As the wave passed beneath the boat, the bow lost contact

with the water and rose into the air.                          Immediately thereafter,

the bow “slammed back down,” causing Hines to strike his head on

the underside of the T-top.                  At this time, Hines fell to the

deck,   injuring       both     his    ankles.            Hyde      had       not    warned     the

passengers     about     the    oncoming          wave,      or     of    its       potential     to

affect the boat’s movement.

     Upon      the     boat’s    return       to       the     dock       in     Beaufort,       an

ambulance    transported         Hines       to    a    nearby        hospital.           At     the

hospital,    Hines      learned       that    he       had    sustained         a    bimalleolar

fracture to his left ankle, and a less severe injury to his

right ankle.         After receiving initial treatment at the hospital,

Hines   received       additional        medical         care       from       Dr.     Deanna    M.

Boyette, who performed surgery on his left ankle.                                Because Hines

continued to complain of chronic pain in his left ankle, Dr.

Boyette   also       referred    Hines       to    Dr.       Ronald      M.     Long    for     pain

management.



                                              6
        Based on Hines’ previous experience with pain medicines,

Dr.     Long    prescribed          Percocet,        a     medication           containing        a

combination of acetaminophen and oxycodone, an opioid.                                      Hines

later    reported      experiencing        cognitive            impairment,        which    is    a

potential side effect of opioid use.                           Also, despite taking this

medication, Hines reported that he was experiencing continuing

chronic pain.          Hines has continued to consult with Dr. Long

regarding this ankle pain between two and four times per year.

Because of this pain, and Hines’ intake of opioids and their

effect on his cognitive functions, Hines has withdrawn from the

practice of medicine.

      In    January         2009,     Hines     filed          a     complaint      under     the

admiralty jurisdiction of the district court, alleging one cause

of action in negligence against Hyde and Triad Marine.                                 After a

four-day bench trial, the district court concluded that Hyde was

negligent       in    his     operation        of    the           Triton,   and     that     his

negligence was imputed to Triad Marine, as Hyde’s employer.                                   The

court    also    determined         that   Hines         had    a    20   percent    permanent

partial    impairment         with     respect       to        his    left    ankle,       which,

together with his chronic pain and use of narcotics medication,

prevented       him     from        engaging        in     any        gainful      employment.

Accordingly,         the    court     entered        judgment          in    the    amount       of

$10,397,291.58, jointly and severally, against Hyde and Triad

Marine.        Included in this award were $900,000 in compensatory

                                               7
damages      for     future    pain    and    suffering,       and    $3,320,995.58     in

prejudgment interest, which the court determined by using the

North Carolina statutory interest rate of eight percent.                               The

defendants timely appealed from the district court’s judgment.



                                              II.

       The defendants raise four challenges on appeal.                             First,

they contend that the district court erred in finding that Hyde

violated the standard of care applicable to a boat operator when

piloting the Triton in Beaufort Inlet.                        Second, the defendants

argue that the court clearly erred in concluding that Hines was

totally disabled and was entitled to significant damages for

lost    wages      and   for    future       pain   and   suffering.         Third,    the

defendants assert that the court committed reversible error by

limiting      their      cross-examination          regarding    Hines’      receipt    of

disability      income.         Fourth,       the   defendants        contend   that   the

court       abused     its     discretion      in     using     the     North   Carolina

statutory      interest        rate    in    fixing    the    amount    of   prejudgment

interest.       We address these issues in turn.

                                              A.

       We    first    consider        the   issue     whether    the    district    court

erred in concluding that the defendants violated the standard of

care applicable to a boat operator.                       In particular, the court

found that Hyde was negligent in failing to reduce the speed of

                                               8
the boat when necessary, and in failing to navigate properly the

waves in Beaufort Inlet.

     In     reviewing    a     district        court’s   factual      findings,   we

examine the record for clear error, viewing the evidence in the

light most favorable to the prevailing party in the district

court.     Martin v. Harris, 560 F.3d 210, 217 (4th Cir. 2009).                    In

admiralty cases, issues of negligence are treated as factual

issues,    and    therefore,       are   subject    to   the   clearly    erroneous

standard of review.          Id.

     “It     is    axiomatic        that       credibility     choices    and     the

resolution of conflicting testimony are within the province of

the court sitting without a jury,” and are subject to review

only under the clear error rule of Fed. R. Civ. P. 52(a).                       Parks

v. Dowell Div. of Dow Chem. Corp., 712 F.2d 154, 159 (5th Cir.

1983) (quotation marks omitted) (applying standard in admiralty

case).     A finding is clearly erroneous when, although there is

evidence to support the finding, the reviewing court considering

all the evidence is “left with a definite and firm conviction

that a mistake has been committed.”                  Evergreen Int’l, S.A. v.

Norfolk Dredging Co., 531 F.3d 302, 308 (4th Cir. 2008).

     The    defendants       contend     that     present    record    contains   no

evidence,    expert     or    otherwise,       establishing    a   breach   of    the

standard of care.       We disagree.



                                           9
     Both Hines and his expert witness, Captain Donald Davis,

provided evidence from which the district court could conclude

that the defendants breached the standard of care.                      Using data

gathered from a buoy located close to the Beaufort Inlet, Davis

determined    that     waves    in   the   area      of   Hines’   accident    varied

between four and five feet in height at the time the accident

occurred.     Davis also testified that, given the wind conditions

and the geography of the inlet, the interval of time between

waves would have shortened as the Triton approached the area of

the accident.      Davis opined that under these conditions, vessels

of   the    size   and    configuration         of    the    Triton   should     have

proceeded at idle speed and have approached the oncoming waves

at an angle.       Davis further concluded that the act of operating

the boat at speeds between 15 and 20 miles per hour “straight

over” a wave constituted a failure to exercise due care.

     In challenging Davis’ conclusion, the defendants focus on a

single     statement     that    Davis      made     during    cross-examination.

During their questioning, the defendants asked Davis whether he

still would have concluded that Hyde failed to exercise due care

if Hines had not suffered an injury.                 Davis replied, “[P]robably

not.”

     When the defendants raised this issue before the district

court, the court observed that the defendants successfully had

elicited testimony from Davis that, absent the injury, he would

                                           10
not have concluded that Hyde had failed to exercise due care.

However, the court further observed that Davis had rehabilitated

his     testimony    by     opining     that     all   the     factors       involved,

including Hyde’s navigation of the Triton under the prevailing

conditions, contributed to his conclusion that Hyde breached the

applicable standard of care.

      We    hold    that      Davis’    expert     opinion,         when    considered

together with Hines’ testimony, provided sufficient evidence to

support    the     district    court’s    conclusion         that    the     defendants

breached the standard of care.                 Hines testified regarding the

height of the waves, the orientation of the vessel relative to

the oncoming waves, and the porpoising that caused the bow of

the Triton to leave the surface of the water.                          Additionally,

Davis testified that in view of the conditions present during

the small craft advisory, the proper operation of a vessel the

size of the Triton required that the boat be operated at idle

speed    and    approach    oncoming     waves    at   an    angle.         Given   this

testimony, we cannot say that we are “left with a definite and

firm conviction that a mistake has been committed.”                        Id. at 308.

                                         B.

      The defendants next raise a number of challenges to the

district       court’s     findings     regarding      Hines’       damages.        The

defendants      contend    that   the    evidence      did    not    establish      that

Hines was unable to return to work, and that objective evidence

                                         11
in the record clearly refuted the court’s finding that he was

totally      disabled.            The    defendants          also    maintain          that      Hines

failed       to    mitigate       his     damages,      and      challenge           the    court’s

determination concerning Hines’ pain and suffering.

                                                1.

       The     defendants         advance       three       reasons        to    support         their

contention that the district court clearly erred in concluding

that Hines was unable to return to work.                             The defendants assert

that   the        medical    evidence         established        that      Hines’       ankle     had

healed,       that       Hines     provided         insufficient           evidence         of    his

continuing         pain,    and    that       the   court     did     not       give    sufficient

weight to a surveillance video, which showed Hines engaging in

various      post-injury          activities.           We    find        no    merit      in    these

arguments.

       First, although Dr. Boyette testified that Hines’ ankle had

healed from the original trauma he sustained, she nevertheless

concluded         that    Hines’       left    ankle    has      a   20    percent         permanent

impairment as a result of his injury.                            Therefore, the evidence

supported         the    district       court’s      conclusion       that       Hines       suffers

from a disability that will never completely “heal.”                                    The court

further      found        that    in    addition       to    the     permanent          structural

damage to Hines’ left ankle, his disability also is based on the

continuing         pain    he    has    suffered       as    a   result         of   the     injury.

Although the defendants produced evidence from other witnesses

                                                12
expressing contrary opinions regarding the permanent nature of

Hines’ injury, the district court acted within its discretion in

crediting   the     testimony    of   Hines’     experts    over   that    of   the

defendants’ experts.

     Second, Hines’ inability to return to work was supported by

his own testimony concerning his degree of pain and suffering.

Contrary to the defendants’ suggestion, this type of testimony

is not inherently weak simply because it rests on an injured

party’s own subjective assessment of pain.                 Such an assessment

necessarily    is   subjective     and    defies   any     objective   means     of

measurement.      Further, Hines’ pain management expert, Dr. Long,

testified that Hines will require pain management for the rest

of his life, that opioids were the only form of medication that

provided Hines sufficient relief, and that Hines’ pain would

progressively       worsen.       Although       the     defendants       produced

testimony from other witnesses that, if believed, would have

undermined this testimony from Dr. Long and Hines, such issues

of credibility were properly resolved by the district court as

the finder of fact.

     The      defendants        argue,        nonetheless,     that        certain

surveillance footage taken of Hines after the accident shows

that the district court clearly erred in determining that Hines

is totally disabled.       Citing our decision in Nicholson v. Mullis

Engineering & Manufacturing Co., 315 F.2d 532 (4th Cir. 1963),

                                         13
the   defendants        assert        that    the      objective         nature    of     the

surveillance        footage      justifies         a    relaxation        of    the     usual

deference that we accord to a district court’s factual findings,

including the district court’s conclusion here that Hines is

totally disabled.

      The defendants’ argument is unpersuasive, however, because

it essentially asks us to reweigh one piece of evidence and to

afford     it    more   weight     than      did    the   district        court.        After

considering all the evidence, the district court determined that

Hines’ disability results from his chronic ankle pain, which can

be managed effectively only by the use of narcotics.                              Moreover,

the   surveillance         video      does    not      undermine   this        conclusion,

because     the    video      fails    to    demonstrate      that       the    activities

recorded        could   not    have    been    performed      by     a    person      having

chronic ankle pain who must rely on the use of narcotics to

manage that pain.          Therefore, based on our review of the record,

we are not “left with a definite and firm conviction that a

mistake has been committed” with regard to the district court’s

disability determination.               Evergreen Int’l, 531 F.3d at 308.

Accordingly, we conclude that the district court did not clearly

err   in   determining        that     Hines’       injury,   pain,       and     necessary

medications prohibit him from pursuing gainful employment.




                                             14
                                            2.

      The defendants also challenge the district court’s decision

awarding Hines $900,000 in compensatory damages for future pain

and   suffering.         They      contend        that    this       award    was   clearly

erroneous     because     it       was    not     based       on     sufficient     medical

evidence.     We disagree with the defendants’ argument.

      As described above, Dr. Boyette testified that Hines has a

20 percent permanent impairment of his left ankle, and Dr. Long

testified     that     Hines’      pain    resulting          from    that    injury     will

increase      progressively         in     the     future.             Therefore,       Hines

presented evidence sufficient to support the district court’s

conclusion      that    he      will      continue       to     experience       pain     and

suffering.

      The    defendants       argue,      however,       that        the   amount   of    the

court’s award for future pain and suffering exceeds the bounds

of reason and is punitive in nature.                      We are not persuaded by

this argument.

      Trial    courts     retain         “great    latitude”          in   assessing      the

proper amount of damages that should be awarded to an injured

party.      Parks, 712 F.2d at 160.              An award for pain and suffering

necessarily     depends       in    large       measure       on     the   trial    court’s

observations     of     the     witnesses         and     the      court’s     credibility

determinations regarding their testimony.                          Id.       On the record

before us, we cannot conclude that the district court committed

                                            15
clear    error    in   awarding       Hines    $900,000      for   future    pain    and

suffering.

                                          3.

       The defendants also argue that the district court committed

clear error in its award of damages, because the evidence showed

that    Hines    failed   to    mitigate       his   damages.        The    defendants

contend that undisputed medical evidence showed that Hines could

alleviate some of his pain by losing weight and by using his

cane    in   a   different      manner.         These     remedial       actions,    the

defendants contend, could minimize the stress on Hines’ ankle,

possibly to the extent that he would no longer require narcotics

for pain management.            The defendants assert that without the

cognitive impairment caused by narcotics, Hines may be able to

resume gainful employment.

       We reject this argument, because it is purely speculative

in nature.       There is no evidence in the record to support the

defendants’      contention      that     if    Hines       took   the     steps    they

suggest, his pain would decrease to a level that he would no

longer require the use of narcotics.

                                          C.

       The   defendants        also    contend       that    the    district       court

committed reversible error in barring them from cross-examining

Hines about the income he receives from disability insurance.

We disagree.

                                          16
        We    examine     the    district      court’s     evidentiary       ruling   for

abuse of discretion.             United States v. Cole, 631 F.3d 146, 153

(4th    Cir.      2011).        Before       trial,   Hines    requested      that    the

district court prohibit the admission of evidence of payments

from collateral sources.                    The defendants responded that they

sought       to   introduce     evidence       of   Hines’    income    received      from

disability insurance to challenge his credibility, rather than

to show that he was receiving income from other sources as a

result of his injury.                The defendants argued that such evidence

would show that Hines had no incentive to return to the practice

of medicine.

       With respect to the motion in limine, the district court

observed that “it’s pretty clear that evidence by defendant[s]

of      collateral         source       payments       are      not      permissible.”

Nevertheless, the court allowed the defendants to cross-examine

Hines    about      the    information         he   provided    on     his   disability

insurance application.                In sustaining Hines’ objection to the

defendants’ attempt to question him about income he received

from such insurance, the court ruled that the defendants “can go

into what he made on the applications, but what he’s getting [in

the form of insurance proceeds] is irrelevant.”

       The defendants were permitted to question Hines regarding

his multiple insurance policies, and they did so.                              The only

restriction        imposed      on    the    defendants’     questioning      was    their

                                              17
ability to inquire about the actual amounts Hines was being paid

based on his insurance policies.         Under these circumstances, we

conclude that the district court did not abuse its discretion in

limiting the defendants’ cross-examination in this regard.

                                    D.

     The   district   court,   in   an   exercise   of   its   discretion,

applied the North Carolina statutory rate of eight percent 4 in

calculating its award of prejudgment interest.            The defendants

argue that the court’s application of this rate was unfairly

punitive, and that, compared to the prevailing market rate of

interest during the time period covering this award, the use of

the North Carolina rate resulted in a windfall for Hines.

     We review an award of prejudgment interest for abuse of

discretion.   Jauch v. Nautical Servs., 470 F.3d 207, 214 (5th

Cir. 2006) (applying standard in admiralty case).          “The award of

prejudgment interest in admiralty cases rests within the sound

discretion of the district court.”        Ameejee Valleejee & Sons v.

M/V Victoria U., 661 F.2d 310, 313-14 (4th Cir. 1981).

     Under maritime law, an award of prejudgment interest is

“the rule rather than the exception, and, in practice, is well-


     4
       This interest rate is set forth in N.C. Gen. Stat. § 24-1,
which provides that “[t]he legal rate of interest shall be eight
percent (8%) per annum for such time as interest may accrue, and
no more.”



                                    18
nigh automatic.”        U.S. Fire Ins. Co. v. Allied Towing Corp., 966

F.2d 820, 828 (4th Cir. 1992) (quoting Reeled Tubing, Inc. v.

M/V Chad G, 794 F.2d 1026, 1029 (5th Cir. 1986)).                             In setting

the proper rate of prejudgment interest, admiralty courts “have

broad discretion and may look to state law or other reasonable

guideposts      indicating    a     fair      level    of    compensation.”            Todd

Shipyards Corp. v. Auto Transp., S.A., 763 F.2d 745, 753 (5th

Cir.      1985)     (applying        Louisiana             statutory        rate);     see

also Ameejee, 661 F.2d at 313-14 (“district courts are not bound

by state statutory maximums in setting the rate of prejudgment

interest in admiralty cases”).

       The    defendants    cite    a    number       of    cases    from    around    the

country in which our sister circuits have reversed awards of

prejudgment interest.         See, e.g., Ohio River Co. v. Peavey Co.,

731 F.2d 547, 549-50 (8th Cir. 1984).                       However, such reversals

generally have occurred because the district courts failed to

provide      adequate   reasoning       for     the   rates    selected.         See   id.

Other   appellate       decisions    have       vacated      trial     courts’   use    of

certain interest rates because the methods of calculating the

rates were unsound.          See, e.g., First Nat’l Bank of Chicago v.

Standard Bank & Trust, 172 F.3d 472, 480 (7th Cir. 1999).

       In the present case, the district court, located in North

Carolina and hearing a personal injury case arising within its

admiralty jurisdiction, expressly elected to employ the North

                                           19
Carolina        statutory     rate.       We    decline       to     hold     that    such   an

election constitutes an abuse of discretion.

       The      defendants      assert,     nevertheless,            that     the    district

court’s determination was inconsistent with other calculations

made by the court, creating a discrepancy that constituted an

abuse of discretion.              The defendants argue that the court’s use

of   an    eight      percent     rate   for    the       prejudgment        interest   award

cannot be reconciled with the court’s use of a 4.11 percent rate

when      arriving     at   the    “present         value”    determination          regarding

amounts of damages to be incurred in the future.                                We disagree

with the defendants’ argument.

       In reaching its “present value” determination, the district

court adopted the damages calculation presented by Hines’ expert

witness.        It was only in this manner that the court employed the

4.11      percent     rate.       The    court’s          adoption     of    that    witness’

calculations         does   not    render      invalid       the     court’s    independent

election of the statutory rate for the assessment of prejudgment

interest.           Additionally, the determination of the 4.11 percent

discount rate, to convert future dollars into present dollars,

involved        a    fundamentally       different           task     than     the    one    of

assessing interest on dollars remaining within the defendants’

control from the date of the accident.                              Accordingly, we hold

that      the    district       court    did        not    abuse     its     discretion      by



                                               20
employing     two    different      interest      rates   in    making    the     two

distinctly different types of calculations.



                                          III.

      In   conclusion,     we     hold    that   the   district   court    did    not

clearly err with respect to any of its factual findings or its

awards of damages.        We also conclude that the district court did

not abuse its discretion with regard to its evidentiary rulings,

or   by    using    the   North    Carolina      statutory     interest    rate    in

calculating        the    court’s        award    of    prejudgment       interest.

Accordingly, we affirm the district court’s judgment.

                                                                           AFFIRMED




                                           21